Citation Nr: 1434576	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  13-21 171	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the reduction of a 10 percent rating for a left knee scar to non compensable effective May 30, 2012, was proper.

2.  Entitlement to initial ratings in excess of 10 percent from June 17, 2010, and 40 percent from May 30, 2012, for a low back disability.

3.  Entitlement to initial ratings in excess of 10 percent from June 17, 2010, and 20 percent from May 30, 2012, for right lower extremity radiculopathy.

4.  Entitlement to initial ratings in excess of 10 percent from June 17, 2010, and 20 percent from May 30, 2012, for left lower extremity radiculopathy.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012, July 2012, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolinian.  Jurisdiction over the appeal has since been transferred to the RO in Buffalo, New York.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran continued to meet the criteria for a 10 percent rating for his left knee scar at the time the July 2012 rating decision reduced its rating to non compensable effective May 30, 2012, because the appellant competently and credibly reported the scar continued to be painful.

2.  From June 17, 2010, to May 29, 2012, the preponderance of the evidence shows that the Veteran's low back disability was not manifested by forward flexion of the thoracolumbar spine not greater than 60 degrees and/or the combined range of motion of the thoracolumbar spine not greater than 120 degrees even taking into account his complaints of pain; guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 2 weeks during any 12 month period.

3.  From May 30, 2012, the preponderance of the evidence shows that the Veteran's low back disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician having a total duration of at least 6 weeks during any 12 month period.

4.  From June 17, 2010, to May 29, 2012, the preponderance of the evidence shows that the Veteran's low back disability was productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve. 

5.  From May 30, 2012, the preponderance of the evidence shows that the Veteran's low back disability was productive of neurologic impairment of the right lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.

6.  From June 17, 2010, to May 29, 2012, the preponderance of the evidence shows that the Veteran's low back disability was productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve. 

7.  From May 30, 2012, the preponderance of the evidence shows that the Veteran's low back disability was productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than moderate incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  The reduction of a 10 percent rating for a left knee scar to non compensable effective May 30, 2012, was not proper and the rating is restored.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 4.1 (2013).

2.  The criteria for higher initial ratings for a low back disability have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013). 

3.  The criteria for higher initial ratings for right lower extremity radiculopathy have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for higher initial ratings for left lower extremity radiculopathy have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the rating claims, the Veteran is challenging the initial evaluations assigned following the grants of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  Further, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision, the statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all identified, available, and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, Social Security Administration (SSA) records, Columbia VA Medical Center records and all records for the Rochester, Buffalo, Canandaigua, and Syracuse VA Medical Centers. 

The Veteran was afforded VA examinations in June 2011 and May 2012 and addendums were obtained to these examinations in March 2012 and August 2012.  Moreover, the Board finds these examinations along with the addendums are adequate for rating purposes because the examiners, after a review of the Veteran's medical records and/or taking a detailed medical history from the claimant as well as after a comprehensive examination, provided medical opinions as to the severity of his disorders that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Reduction

A May 2011 rating decision granted the Veteran's left knee scar a 10 percent rating effective from April 28, 2010.  

A July 2012 rating decision reduced the rating for the Veteran's left knee scar to non compensable effective from May 30, 2012.  The reduction was based on the results of a VA examination in May 2012.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition).  

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

However, 38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation.  See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).  

The rating decision in July 2012 that reduced the compensation for the left knee scar effective from May 30, 2012, also granted a 40 percent rating for his low back disability and 20 percent rating for his right and left lower extremity radiculopathy, all effective from May 30, 2012.  Accordingly, the rating decision did not result in reducing the Veteran's total compensation.  Consequently, the Board finds that the RO did not have to follow the notice procedures required under 38 C.F.R. § 3.105(e).  Therefore, having decided that the RO did not need to follow the process to reduce the Veteran's rating, the next question to be addressed is whether, given the available evidence, a reduction to a non compensable rate was warranted.  

In this regard, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The May 2011 rating decision that granted a 10 percent rating for the Veteran's left knee scar did so under 38 C.F.R. § 4.118, Diagnostic Code 7804. 

In this regard, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  Therefore, the Board finds that only the post-October 2008 version of the schedular criteria is applicable to the claim.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.  Tellingly, a review of the record on appeal reveals that in writings to the RO during the pendency of the appeal the Veteran has both competently and credibly claimed that his left knee scar continues to be painful.  See letter received in December 2012.  Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran's left knee scar continued to be painful at the time of the rating reduction is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it was.  38 U.S.C.A. § 5107 (West 2002).  Therefore, the Board finds that the most probative evidence of record shows that the reduction was improper and the 10 percent rating for the Veteran's left knee scar under 38 C.F.R. § 4.118, Diagnostic Code 7804 is restored.

The Rating Claims

The Veteran and his representative assert that the claimant's low back disability and radiculopathy meet the criteria for higher ratings.  It is also requested that the Veteran be afforded the benefit of the doubt. 

a.  The Low Back Disability

In an April 2012 rating decision the RO granted service connection for the low back disability and assigned a 10 percent rating, effective June 7, 2010, under Diagnostic Code 5237.  In a July 2012 rating decision the RO  granted the Veteran's low back disability a 40 percent rating, effective May 30, 2012, under Diagnostic Code 5237. 

In this regard, the General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; a 40 percent rating if there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242.  Note (1) also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id.

Moreover, the Formula for Rating Intervertebral Disc Syndrome provides a 10 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 1 week during the past 12 months, a 20 percent rating if his  adverse symptomatology includes incapacitating episodes having a total duration of at least 2 weeks during the past 12 months, a 40 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, and a 60 percent rating if his adverse symptomatology includes incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 defines an incapacitating episode as one where the Veteran has physician prescribed bed rest.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

Likewise, 38 C.F.R. § 4.59 provides that with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. 

From June 17, 2010, to May 29, 2012

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to lost flexion, the Veteran was not provided a VA examination during this period of time; however the record shows that the SSA provided him with an orthopedic examination in May 2011.  

In this regard, at the May 2011 SSA examination the Veteran complained of low back pain with pain radiating into his thighs and knees with his pain sometimes extending down to his ankles.  On examination, the examiner observed that the Veteran was comfortably sitting on a straight-back chair and was able to fluidly move to the examination table.  The lumbar spine had "essentially normal extension and lateral flexion [and the] best that the patient would give in forward flexion was 70 degrees."  Straight leg raising produced no discomfort at 90 degrees when sitting as well as, on the right, at 45 degrees when supine but pain on the left at 45 degrees when supine.  However, the examiner questioned the validity of this pain.  The Veteran had a normal gait.  The Veteran could heel-walk and toe-walk as well as adequately heel-to-toe walk.  The Veteran could squat and arise.  It was opined that, overall, his function was normal except for his forward lumbar flexion.  

A review of the record reveals voluminous VA treatment records documenting the Veteran's periodic complaints and treatment for low back pain with lost motion.  However, the Board notes that nothing in these records shows forward flexion of the thoracolumbar spine to be not greater than 60 degrees and/or the combined range of motion of the thoracolumbar spine to be not greater than 120 degrees.  

Therefore, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as DeLuca and Mitchell, the Board finds that the preponderance of the evidence shows Veteran's functional losses do not equate to the criteria required for a 20 percent rating for his low back disability because nothing in the record showed flexion of the thoracolumbar spine to be less than 60 degrees and/or the combined range of motion of the thoracolumbar spine to be less than 120 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  Consequently, the Board finds that the Veteran did not meet the criteria for a higher, 20 percent, rating for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times from June 17, 2010, to May 29, 2012, and therefore further consideration of a staged rating on this basis is also not warranted.  Fenderson.

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to the other rating criteria, the record during this time is negative for medical evidence of guarding severe enough to result in an abnormal gait and/or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the May 2011 SSA examiner opined that his function was normal except for his forward lumbar flexion.  Consequently, the Board finds that the Veteran does not meet the criteria for a higher, 20 percent, rating for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times from June 17, 2010, to May 29, 2012, and therefore further consideration of a staged rating on this basis is also not warranted.  Fenderson.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the Board finds that the most probative evidence of record does not show that it requires physician prescribed bed rest for at least 2 weeks in any 12 month period at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Consequently, the Board finds that the Veteran did not meet the criteria for a higher, 20 percent, rating for his low back disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times from June 17, 2010, to May 29, 2012, and therefore further consideration of a staged rating on this basis is also not warranted.  Fenderson.

From May 30, 2012

As to rating the Veteran's low back disability under the General Rating Formula for Disease and Injuries of the Spine due to ankylosis, the Board notes that the Veteran's claims file does not contain a diagnosis of ankylosis of the lumbosacral spine.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In fact, while at the May 30, 2012, VA examination the range of motion of the lumbosacral spine was limited it nonetheless had some motion and this opinion is not contradicted by any other medical opinion of record.  See Colvin.  In the absence of ankylosis, the Board may not rate his service-connected low back disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, the Board finds that the Veteran does not meet the criteria for a rating in excess of 40 percent for his low back disability under this part of the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true at all times from May 30, 2012, and therefore further consideration of a staged rating on this basis is also not warranted.  Fenderson.

As to rating the Veteran's low back disability under the Formula for Rating Intervertebral Disc Syndrome, the Board finds that the most probative evidence of record does not show that it requires physician prescribed bed rest for at least 6 weeks in any 12 month period at any time during this time period.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In fact, the May 30, 2012, VA examiner specifically opined that he had more than 1 week, but less than 2 weeks, of incapacitating episodes over the past 12 month.  This medical opinion is not contradicted by any other medical evidence of record.  Consequently, the Board finds that the Veteran does not meet the criteria for a rating in excess of 40 percent for his low back disability under the Formula for Rating Intervertebral Disc Syndrome.  Id.  This is true at all times from May 30, 2012, and therefore further consideration of a staged rating on this basis is also not warranted.  Fenderson.

b.  The Radiculopathy

In an April 2012 rating decision the RO granted service connection for right and left lower extremity radiculopathy and assigned separate 10 percent ratings, effective June 7, 2010, under Diagnostic Code 8520.  A July 2012 rating decision thereafter granted the Veteran's right and left lower extremity radiculopathy separate 20 percent ratings, effective from May 30, 2012, also under Diagnostic Code 8520.   

In this regard, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides, as to incomplete paralysis of the sciatic nerve in either lower extremity, a 10 percent rating if mild, a 20 percent rating if moderate, a 40 percent rating if moderately severe, and a 60 percent rating if severe with marked muscle atrophy.  As to complete paralysis of the sciatic nerve in either lower extremity, it warrants an 80 percent rating.

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

From June 17, 2010, to May 29, 2012

At the May 2011 SSA examination the Veteran complained of low back pain with pain radiating into his thighs and knees with the pain sometimes extending down to his ankles.  On examination, straight leg raising produced no discomfort at 90 degrees when sitting as well as, on the right, at 45 degrees when supine but pain on the left at 45 degrees when supine.  However, the examiner questioned the validity of this pain.  The Veteran had a normal gait.  The Veteran could heel-walk and toe-walk as well as adequately heel-to-toe walk. The Veteran could squat and arise.  All muscle strength was +5/+5.  There was no area of sensory loss.  All reflex testing was strongly resisted indicating a normal +2/+4 score throughout.  There were no areas of muscle atrophy.  It was opined that, overall, his function was normal except for his forward lumbar flexion.

Similarly, at the June 2011 VA peripheral nerve examination the Veteran complained of intermittent lower extremity pain with occasional numbness on the right that is aggravated by walking.  On examination, deep tendon reflexes were 2+ and symmetric at the knees and 1+ and symmetric at the ankle.  The legs had normal motor, bulk, tone, and strength.  Light touch was intact.  Straight leg raising was positive at 30 degrees.  His gait was normal.

While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints regarding low back pain with radiating pain, nothing in these records show the appellant's adverse neurological symptomatology worse than what was reported by the above VA examiner.  Given the above record, which is negative for any objective evidence of adverse neurological symptomatology except for the 1+ reflexes at the ankles and positive straight leg raising at 30 degrees noted by the June 2011 VA examiner, the Board finds that the preponderance of the evidence shows that the disability does not more closely approximate the criteria for moderately incomplete paralysis of the sciatic nerve in either lower extremity.  38 C.F.R. § 4.124a.  Therefore, the Board finds that the criteria for ratings in excess of 10 percent for right and left lower extremity radiculopathy have not been met.  This is true at all times from June 17, 2010, to May 29, 2012, and therefore further consideration of staged ratings on this basis is also not warranted.  Fenderson.

From May 30, 2012

At the May 30, 2012, VA examination the Veteran complained of increased pain radiating into his legs since his 2011 VA examination.  On examination, muscle strength was 5/5 with hip flexion, bilaterally, and 4/5 with knee extension, ankle flexion, ankle dorsiflexion, and great toe extension, all bilaterally.  Sensory examination was absent in the foot/toes, decreased in the legs/ankles, and normal in the upper thighs and thighs/knees.  Straight leg raising was positive.  However, there was no muscle atrophy.  Moreover, deep tendon reflexes were normal at 2+ in the knees and ankles.  The examiner opined that the Veteran had radicular pain and paresthesias/dysesthesias of "moderate" severity as well as numbness of "severe" severity.  The Veteran could not balance on his toes or heels.  It was opined that the overall severity of the Veteran's radiculopathy was "moderate."  It was also noted that the Veteran used a cane to walk.  

While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints regarding low back pain with radiating pain, nothing in these records show the appellant's adverse neurological symptomatology worse than what was reported by the above VA examiner.  

Given the above record, which is negative for any objective evidence of adverse neurological symptomatology except for the 4/5 muscle strength in the lower extremities; sensation being absent in the feet/toes and decreased in the legs/ankles; positive straight leg raising; and an inability to balance on his toes or heels reported by the May 2012 VA examiner, the Board finds that the adverse symptomatology does not equate to at least moderately severe incomplete paralysis of the sciatic nerve in either lower extremity given the fact that the Veteran also did not have any muscle atrophy and his deep tendon reflexes were normal at 2+.  38 C.F.R. § 4.124a.  The Board's conclusion on this matter is further supported by the March 2012 VA examiner's opinion that the overall severity of the Veteran's radiculopathy was "moderate" and this opinions is not contradicted by any other medical evidence of record.  Therefore, the Board finds that the criteria for ratings in excess of 20 percent for right and left lower extremity radiculopathy have not been met.  This is true at all times from May 30, 2012, and therefore further consideration of staged ratings on this basis is also not warranted.  Fenderson.

Conclusion

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings on this basis is also not warranted.  Fenderson.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and lost motion and the claimant and others are credible to report on what they can see.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of the disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claims the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

The reduction in the rating for the left knee scar from 10 percent to non compensable effective May 30, 2012, was not proper and the 10 percent rating is restored, subject to the law and regulations governing payment of monetary benefits.

Higher ratings for a low back disability at all times during the pendency of the appeal are denied.

Higher ratings for right lower extremity radiculopathy at all times during the pendency of the appeal are denied.

Higher ratings for left lower extremity radiculopathy at all times during the pendency of the appeal are denied.


REMAND

In July 2014 written argument, the Veteran raised claims of service connection for psychiatric disability and hypertension.  In this regard, the Board notes that the TDIU claim is inextricably intertwined with the Veteran's application to reopen a claim of service connection for a psychiatric disorder as well as the claim of service connection for hypertension.  Therefore, final adjudication of the TDIU claim cannot be taken until the AOJ also adjudicates these new claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

While the appeal is in Remand status, the Veteran should be invited to provide VA with statements from himself and others with firsthand knowledge as to the impact his service-connected disabilities have on his ability to work given his education, training, and work history as well as the location of any outstanding relevant medical records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims of service connection for psychiatric disability and hypertension. 

2.  Associate with the claims file, physically or electronically, all medical records identified by the Veteran including any outstanding contemporaneous treatment records from all upstate New York VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities have on his ability to work given his education, training, and work history, as well as any in-service and post-service psychiatric or hypertension symptoms.  Provide him a reasonable time to submit this evidence.

4.  Afford the Veteran a VA examination to determine whether he has a psychiatric disability and/or hypertension that is related to or had its onset in service or is due to his service-connected back disability.  

Please opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability or hypertension that had its onset in service.

As to hypertension, and for any psychosis diagnosed, please also state whether it is at least as likely as not that it developed within one year of the Veteran's discharge.

Please also opine as to whether it is at least as likely as not that the Veteran's psychiatric disability and/or hypertension was caused by his back disability, to include medications used to treat the condition.

Please also opine as to whether it is at least as likely as not that the Veteran's psychiatric disability and/or hypertension was aggravated by his back disability, to include medications used to treat the condition.

All findings and conclusions should be set forth in a legible report.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

In providing the requested opinion, the examiner must comment on the Veteran's claims including his claim that he is unable to work because of his low back disability and his claims that the medication he takes for his low back pain also prevents him from working.  

All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

6.  Then adjudicating the psychiatric disability and hypertension claims, and then readjudicate the claim for a TDIU.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  Then the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


